Citation Nr: 0922932	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to December 
1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in October 2005, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

In connection with his appeal, the Veteran testified before 
the undersigned in Washington, D.C., via videoconference in 
April 2005.  A transcript of the hearing has been associated 
with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  A left leg disability to include disability of the left 
knee was not manifest in service, arthritis was not manifest 
within a year of service, and current diagnoses are not 
attributable to service or service-connected disability.  


2.  A left foot disability was not manifest in service, 
arthritis was not manifest within a year of service, and 
current diagnoses are not attributable to service or service-
connected disability.  



CONCLUSIONS OF LAW

1.  A left leg disability to include disability of the left 
knee was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein 
nor is a left leg disability to include disability of the 
left knee proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2008).

2.  A left foot disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein nor is left foot disability proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The August 
2003, November 2005 and October 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in April 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The October 2006 letter pertained to the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  He is not competent 
to provide a medical assessment regarding actual diagnosis in 
this case or etiology thereof.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred or 
aggravated in service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  The Board notes that while the 
March 2003 and April 2006 VA examination reports note the 
Veteran's report of combat during service, rating decisions, 
dated in October 1954 and October 1972, note no combat and an 
August 1998 rating decision reflects the AOJ's determination 
that the Veteran did not engage in combat, via notation of a 
combat code of "1."  

A determination as to whether a left leg or left foot 
disorder is related to service requires competent evidence as 
indicated above.  While the Veteran is competent to report 
his symptoms, as well that he sustained an injury to his left 
leg and left foot during service, as a layman, his opinion 
alone is not sufficient upon which to base a determination as 
to a relationship between service and current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  

The service treatment records reveal no complaints, findings, 
treatment, or diagnosis of left lower extremity disease or 
injury.  The separation examination revealed no left lower 
extremity abnormality.  

The Board previously remanded this case to afford the Veteran 
a VA examination to determine if he had current left leg or 
foot disabilities which are etiologically related to service 
and/or service-connected right knee disability.  

In April 2006, the Veteran was afforded a VA examination.  He 
related that during service, he had some pain in his left leg 
from activity and exposure to cold weather and inadequate 
footwear.  Nevertheless, he did not have cold sensitivity.  
He had no pain in the left lower leg at the present time.  He 
did have some arthritic symptoms with his left knee and his 
left ankle.  Physical examination resulted in diagnoses of 
degenerative joint disease of the left knee and of the left 
ankle.  The left lower leg was normal.  X-rays of the left 
foot revealed hallux valgus, degenerative joint disease 
changes of the medial tarsal/metatarsal joints with narrowed 
joint space and bone spurs; and a mild inferior calcaneal 
bone spur.  There were no fractures or dislocations.  

The examiner opined that it was less likely than not that the 
chronic left leg disability and left foot disabilities had 
their onset during active service.  Specifically, the Veteran 
related to the examiner that the disabilities were related to 
shrapnel from a machine gun.  The Board notes that the x-rays 
did not show the presence of any foreign bodies nor did the 
x-rays specify that he had any residuals of a fracture.  

In November 2007, a medical addendum was provided which 
indicated that the claims file had been reviewed.  The 
examiner stated that the Veteran did complain of some pain in 
his left lower leg and some arthritic-like symptoms in his 
left knee, but there was no diagnosis of a left foot or knee 
problem during service.  In addition, there were no foreign 
bodies in his left foot on x-ray.  The examiner opined that 
the degenerative joint disease of the left knee and ankle 
were related to age and attrition.  There was nothing in the 
literature to say that disease of the one joint, such as the 
service-connected right knee, can be etiologically causative 
of degenerative disease in other joints.  Further, the 
examiner indicated that there was no aggravation.  

The examiner stated, rather, that the left knee and left 
ankle were merely that of degenerative joint disease from age 
and attrition.  This is not secondary to the right knee.  
There was no objective basis for this being secondary to the 
explosion of machine-gun during service and there was no 
basis to say that the difficulty with his left knee and left 
foot increased in severity beyond its natural progression 
because of the service-connected problem with his right knee.  

In sum, there are no inservice findings pertinent to the left 
lower extremity, including the foot.  There was no diagnosis 
of arthritis within the first post-service year.  In fact, 
there were no diagnoses with regard to the left lower 
extremity for many years post-service.  Currently, the 
Veteran has no "left leg" diagnosis.  However, he has 
diagnoses pertaining to the left knee and left foot.  In 
order to ascertain if any diagnosis was related to service or 
to the service-connected right knee disability, VA obtained a 
medical examination including a medical addendum opinion, as 
noted.  The Board attaches the most probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran as well as a physical 
examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).

The VA examination concluded that the current diagnoses were 
not etiologically related to service or to service-connected 
disability, to include on the basis of being aggravated by 
the service-connected right knee disability.  A rationale was 
provided, as cited above.  There is no contradictory 
competent opinion.  The opinion is supported by the service 
treatment records and background history contained in the 
claims file.  

Therefore, in conclusion, the Veteran does not have a 
disability which is etiologically linked to service or to 
service-connected disability as the most probative evidence 
shows that currently diagnosed disabilities of the left lower 
extremity are not so related, but are due to other factors.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted on a direct 
or secondary basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and it must be denied.


ORDER

Service connection for a left leg disorder is denied.  

Service connection for a left foot disorder is denied.  



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


